Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John K. Winn (58,579) on June 16, 2022.

The application has been amended as follows: 

Claim 4 is to depend on its independent claim 1.
Claims 13 and 14 are to depend on their independent claim 11

4. (Currently Amended) The method according to claim 1, wherein the creating, by the common capability component, the first representation state instance resource based on the first representation state instance resource creation request and a created second representation state instance resource comprises: creating, by the common capability component, the first representation state instance resource based on the second representation state instance resource and the at least one attribute of the first state moment and the first state duration.  

13. (Currently Amended) The common capability component according to claim 11, wherein the first representation state instance resource creation request comprises an identifier of the representation state resource, and at least one attribute of a first state moment and first state duration.  

14. (Currently Amended) The common capability component according to claim 11, wherein the create the first representation state instance resource based on the first representation state instance resource creation request and a created second representation state instance resource comprises: create the first representation state instance resource based on the second representation state instance resource and the at least one attribute of the first state moment and the first state duration.


Allowable Subject Matter
Claims 1, 4, 11, 13-14, and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach each and every claimed limitation, with the claimed affiliations. In particular, no prior art could be found to teach the claimed approach to providing device state synchronization and a common capability component while taking into account representation state instances of resources, child resources of representation state resources, and taking into account update mode and time mode. The update mode comprising sequence state or a latest state. The time mode comprising a moment mode, a duration mode, or a mixed mode. The mixed mode being the moment mode plus the duration mode. The representation state resource comprises a connection status attribute. The connection status attribute indicates a time period [t1, t2] in which the common capability component is connected to the device. The update mode of the representation state resource is the sequence state, and the time mode is the moment mode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455